1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   U.S. EQUAL EMPLOYMENT                                 Case No. 18-cv-338-MMA (BLM)
     OPPORTUNITY COMMISSION,
12
                                          Plaintiff,       CONSENT DECREE AND ORDER
13
     v.                                                    [Doc. No. 29]
14
     MAURIZIO'S TRATTORIA ITALIANA,
15
     LLC,
16                                    Defendant.
17
18
19                                   I.       INTRODUCTION
20         Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC” or the
21   “Plaintiff”), and Defendant Maurizio Trattoria Italiana LLC (“Defendant” or “Maurizio
22   Trattoria”), hereby stipulate and agree to entry of this Consent Decree to resolve the
23   Commission’s lawsuit against Defendant in EEOC v. Maurizio Trattoria LLC, Case No.
24   18-cv-338-MMA (BLM).
25         On February 13, 2018, the EEOC filed this action in the United States District
26   Court, Southern District of California, for violations of Title VII, the Pregnancy
27   Discrimination Act of 1978, and Title I of the Civil Rights Act of 1991, 42 U.S.C. §
28   2000e et. seq. (“Title VII”). The Complaint alleges that Defendant unlawfully

                                                       1
                                                                               18-cv-338-MMA (BLM)
1    discriminated against Charging Party Elena Boni because of her pregnancy, a condition
2    of her sex (female), childbirth, and/or related medical condition.
3               II.    PURPOSES AND SCOPE OF THE CONSENT DECREE
4          A.     The Parties to this Consent Decree (“Decree”) are the EEOC and Defendant
5    Maurizio Trattoria. The EEOC and Defendant are referred to collectively as the
6    “Parties.” This Decree shall be binding on and enforceable against Defendant and its
7    successors and assigns. The Parties have entered into this Decree to resolve a disputed
8    claim to avoid the expense, time, and uncertainty of further litigation.
9          B.     The Parties have agreed through this Decree that Defendant will provide
10   monetary and injunctive relief. The injunctive relief includes proactive measures
11   cultivating a work environment free from discrimination and employment practices
12   complying with federal laws, providing training for Defendant’s managers and
13   employees regarding sex, and specifically pregnancy discrimination, and utilizing
14   effective mechanisms for handling pregnancy discrimination complaints.
15                                III.   RELEASE OF CLAIMS
16         A.     This Decree fully and completely resolves all issues, claims, and allegations
17   by the EEOC that have been raised or could have been raised in the Complaint filed in
18   the above-captioned case as against all parties.
19         B.     Nothing in this Decree shall be construed to preclude any party from suing
20   to enforce this Decree if any party hereto fails to perform the promises and
21   representations contained herein.
22         C.     Nothing in this Decree shall be construed to limit or reduce any obligations
23   to comply fully with Title VII or any other federal employment statute.
24         D.     This Decree in no way affects the EEOC’s right to bring, process,
25   investigate, or litigate other charges that may be in existence or may later arise against
26   any party in accordance with standard EEOC procedures. This Decree shall in no way
27   hinder or affect an individual’s right to file a charge with the EEOC or applicable state
28   agency, participate in a federal or state investigation, or the EEOC’s investigation and

                                                   2
                                                                                18-cv-338-MMA (BLM)
1    determinations into such charges.
2                                       IV.    JURISDICTION
3          A.     The Court has jurisdiction over the parties and the subject matter of this
4    lawsuit. The Complaint asserts claims that, if proven, would authorize the Court to grant
5    the equitable relief set forth in this Decree.
6          B.     The terms and provisions of this Decree are fair, reasonable and just.
7          C.     This Decree conforms to the Federal Rules of Civil Procedure and any other
8    federal statute(s), and is not in derogation of the rights or privileges of any person.
9          D.     The Court shall retain jurisdiction of this action during the duration of the
10   Decree for the purposes of entering all orders, judgments, and decrees that may be
11   necessary to implement the relief provided herein.
12                 V.     EFFECTIVE DATE AND DURATION OF DECREE
13         A.     The provisions and agreements contained herein are effective immediately
14   upon the date which this Decree is entered by the Court (“the Effective Date”).
15         B.     This Decree shall remain in effect for four and a half (4 ½) years after the
16   Effective Date; or until Defendant satisfies the total monetary relief set forth in this
17   Decree in Section VIII.A. The Decree is terminated upon the filing by the EEOC of a
18   notice of satisfaction of monetary relief, but termination shall not be earlier than two
19   years from the Effective Date.
20                       VI.    MODIFICATION AND SEVERABILITY
21         A.     This Decree constitutes the complete understanding of the parties with
22   respect to the matters contained herein. No waiver, modification, or amendment of any
23   provision of this Decree will be effective unless made in writing and signed by an
24   authorized representative of each of the parties.
25         B.     If one or more provisions of the Decree are rendered unlawful or
26   unenforceable, the parties shall make good faith efforts to agree upon appropriate
27   amendments to this Decree to effectuate the purposes of the Decree. In any event, the
28   remaining provisions will remain in full force and effect unless the purposes of the

                                                      3
                                                                                 18-cv-338-MMA (BLM)
1    Decree cannot, despite the parties’ best efforts, be achieved.
2          C.     The Parties agree that this Decree may be amended or modified in the
3    interests of justice and fairness to effectuate the provisions of this Decree.
4                      VII. COMPLIANCE AND DISPUTE RESOLUTION
5          A.     The parties expressly agree that if the EEOC has reason to believe that
6    Defendant has failed to comply with any provision of this Consent Decree, the EEOC
7    may bring an action before this Court to enforce the Decree. Prior to initiating such
8    action, the EEOC will notify Defendant and its legal counsel of record, in writing, of the
9    nature of the dispute. This notice shall specify the provision(s) of the Consent Decree
10   that the EEOC believes Defendant has breached along with the reason and basis of the
11   alleged breach. Absent a showing by either party that the delay will cause irreparable
12   harm, Defendant shall have thirty (30) days to attempt to resolve or cure the breach;
13   however, the parties can agree to extend this period upon mutual consent.
14         B.     The parties agree to cooperate with each other and use their best efforts to
15   resolve any dispute referenced in the EEOC notice.
16         C.     After thirty (30) days have passed with no resolution or agreement to extend
17   the time further, the EEOC may petition this Court for resolution of the dispute, seeking
18   all available relief, including an extension of the term of the Decree for such period as
19   Defendant is shown to be in breach of the Decree and the EEOC’s costs and attorneys’
20   fees incurred in securing compliance with the Decree.
21         D.     The only exception to the above procedure for compliance and dispute
22   resolution is with respect to the Defendant’s obligations to pay monetary relief as set
23   forth in Section VIII.A. Upon any breach of Section VIII.A., the EEOC may petition this
24   Court for resolution of the breach, seeking all available relief, including EEOC’s costs
25   and attorneys’ fees incurred in securing compliance with the Decree.
26                VIII. MONETARY AND CLAIMANT SPECIFIC RELIEF
27         A.     Monetary Relief
28                1.     In settlement of this lawsuit, Defendant shall pay the sum of $18,800

                                                    4
                                                                                 18-cv-338-MMA (BLM)
1    (“settlement amount”) to Charging Party Elena Boni.
2                 2.     Within ten (10) days of the Effective Date, the EEOC is to provide to
3    Defendant the current address of Elena Boni and/or information of her bank account to
4    which monetary relief is to be sent.
5                 3.     Within thirty (30) days of the Effective Date, Defendant shall send a
6    check, via first class certified mail or via bank / wire transfer, in the amount of $2,000 to
7    Charging Party. Beginning sixty (60) days of the Effective Date, the remaining amount,
8    $16,800, shall be sent to the Charging Party by Defendant in equal monthly payments of
9    $350 for a period of forty-eight (48) months by checks, via first class certified mail or
10   bank / wire transfer, by the 1st of each month.
11                4.     Within three (3) business days of mailing the check to Charging Party,
12   Defendant shall submit a copy of any checks, receipt of bank or wire transfer, and related
13   correspondence to Regional Attorney, Anna Y. Park, U.S. Equal Employment
14   Opportunity Commission, 255 East Temple Street, 4th Floor, Los Angeles, CA 90012.
15                5.     In the event a payment is not made in accordance with the schedule
16   set forth in Section VIII.A. of the Consent Decree, the EEOC will issue a notice of non-
17   compliance with the Consent Decree’s schedule of monetary payments in which the
18   Defendant shall have fifteen (15) days to cure the nonpayment. If the Defendant fails to
19   cure the breach within fifteen (15) days, then the remaining balance plus interest as of the
20   Effective Date shall be accelerated and shall be paid in full within fifteen (15) days
21   thereafter. This section is exempt from Section VII of the Decree on Compliance and
22   Dispute Resolution. The EEOC will have the discretion to go into court to enforce the
23   Decree without additional notice to enforce this acceleration clause.
24                6.     As security for Defendant’s obligations for monetary relief under the
25   Consent Decree, Defendant had executed a security agreement against Defendant. A
26   copy of the Security Agreement is attached as Exhibit A. Defendants’ obligations under
27   the Consent Decree for monetary relief are secured by all real and personal property
28   owned by Defendant, including all inventory, goods, equipment, trade fixtures, leasehold

                                                   5
                                                                                18-cv-338-MMA (BLM)
1    and leasehold improvements, furniture, vehicles, storage shed, air conditioning unit,
2    freezer, refrigerator, computer equipment, contract rights, accounts, chattel paper,
3    instruments, good-will, liquor license, general intangibles, and right to payment of every
4    kind now owned or thereafter acquired by Defendant. The EEOC may seek enforcement
5    of its rights under the Security Agreement in this Court.
6                  7.    The EEOC has the sole discretion to characterize the compensation as
7    wage or non-wage compensation for emotional distress suffered. Within ten days of the
8    Effective Date, the EEOC is to inform Defendant of the characterization of the
9    compensation to Ms. Boni. Defendant shall not deduct from the settlement amount any
10   amount for taxes for compensation designated as wages. For all payments of the total
11   settlement amount, Defendant, in the ordinary course, shall prepare and distribute any
12   necessary tax forms, including Form 1099s, to Charging Party. Defendant shall make
13   any appropriate reports for the payment to the Internal Revenue Service and other tax
14   authorities. Defendant shall be solely responsible for any costs associated with the
15   issuance and distribution of any tax forms.
16                 8.    If Defendant fulfills its complete obligations of monetary relief as set
17   forth in Section VIII.A., including full monetary relief to Elena Boni and sending to the
18   EEOC documentation of full payment of monetary relief, before the end of the four-and-
19   half year term of the Decree, the EEOC agrees to file a Notice of Satisfaction of
20   Monetary Relief within ten (ten) business days of the receipt by the EEOC of the
21   documentation of payment.
22                 9.    Defendant shall pay up to $300 for a private attorney to consult with
23   Elena Boni for one hour about a separate release of claims to which the EEOC is not a
24   party.
25            B.   Specific Relief for Elena Boni
26                 1.    Defendant shall delete from Elena Boni’s personnel file or
27   employment records of any negative warnings, discipline, or other negative references
28   related to the incidents set forth in the Complaint during the time of her employment with

                                                    6
                                                                               18-cv-338-MMA (BLM)
1    Defendant.
2                 2.     If an inquiry is made into Elena Boni, the only information that shall
3    be disclosed will be the dates of their employment, the position(s) held, and that her job
4    performance was satisfactory.
5                             IX.      GENERAL INJUNCTIVE RELIEF
6          A.     Non-Discrimination
7           Defendant, its managerial and supervisorial employees, its successors and assigns
8    are enjoined from discriminating against its employees in violation of Title VII, including
9    the Pregnancy Discrimination Act.
10         B.     Non-Retaliation
11         Defendant, its managerial and supervisorial employees, its successors and assigns
12   are enjoined from retaliating against any of its current or former employees or job
13   applicants in violation of Title VII of the Pregnancy Discrimination Act, because he or
14   she has in the past or during the term of this Decree:
15                1.     opposed any practice made unlawful under or asserted any rights
16   protected by Title VII;
17                2.     filed a charge of discrimination alleging such practice;
18                3.     testified or participated in any manner in any investigation (including
19   without limitation, any internal investigation undertaken by Defendant), proceeding about
20   this case and/or relating to any claim of a Title VII violation;
21                4.     been identified as a possible witness or claimant in this action;
22                5.     asserted any rights under this Decree; or
23                6.     sought and/or received any relief in accordance with this Decree.
24                             X.      SPECIFIC INJUNCTIVE RELIEF
25         A.     Policies and Procedures
26                1.     Policy and Procedure against Discrimination
27                       a.         Within sixty (60) days of the Effective Date, Defendant shall
28   draft, review, and/or revise its policy and complaint procedures against discrimination /

                                                      7
                                                                                  18-cv-338-MMA (BLM)
1    harassment, including sex and pregnancy discrimination, and retaliation (the “Policy”)
2    consistent with federal laws, including Title VII and the Pregnancy Discrimination Act.
3    The Policy shall include, at a minimum, a provision that employees can complain of sex
4    and pregnancy discrimination / harassment and/or retaliation to any person in the chain of
5    command above the employee; and/or to outside governmental agencies such as the
6    EEOC.
7                        b.    Within sixty (60) days of the Effective Date of this Decree,
8    Defendant shall provide its Policy to EEOC. For fifteen (15) days following receipt of
9    the Policy the EEOC shall have the opportunity to comment on the Policy. Defendant
10   shall work in good faith to ensure that the Policy complies with applicable employment
11   laws. The inclusion of this paragraph in the Decree does not represent EEOC’s or the
12   Court’s approval of Defendant’s policy against discrimination and retaliation.
13                2.     Distribution of Policy
14                       a.    Within fifteen (15) days of any comments made by the EEOC
15   or within ninety (90) days of the Effective Date if no changes are made, whichever date is
16   later, Defendant shall ensure that it has distributed the Policy to all employees, including
17   management employees.
18                       b.    Within thirty (30) days of the hire date of any person hired after
19   the initial distribution but within the term of the Decree, Defendant shall ensure that it has
20   distributed the Policy to that person.
21                       c.    Within ninety (90) days from the Effective Date, Defendant
22   shall submit to the EEOC a statement confirming the distribution of the Policy to all
23   employees, including management employees. On the annual anniversary date of the
24   Effective Date of the Consent Decree for the remaining term of the Decree, Defendant
25   shall submit to the EEOC a statement confirming the distribution of the Policy to any
26   person hired after the initial distribution but within the term of the Decree.
27                3.     Posting of Policy
28

                                                   8
                                                                                18-cv-338-MMA (BLM)
1          Within ninety (90) days of the Effective Date and throughout the duration of the
2    Decree, Defendant shall ensure that it has physically posted the Policy in legible font in a
3    location at Defendant where notices to employees and applicants for employment are
4    normally posted. The Notice shall remain posted for the duration of the Consent Decree.
5    Defendant shall take all reasonable steps to ensure that its posting is not altered, defaced,
6    or covered by any other material.
7          Within ninety (90) days of the Effective Date, Defendant shall submit to the EEOC
8    a statement confirming the posting of the Policy. Defendant shall annually affirm to the
9    EEOC the Policy has been posted in the manner described above. Defendant shall permit
10   a representative of the EEOC to enter its premises for purposes of verifying compliance
11   with this Paragraph at any time during normal business hours.
12                4.     Posting of Notice of Consent Decree and Settlement
13         Within ninety (90) days of the Effective Date, and throughout the terms of this
14   Decree, Defendant shall ensure that it has posted the Notice of Consent Decree and
15   Settlement (attached to this Decree as Attachment B in a conspicuous place accessible to
16   all employees working for Defendant. Defendant shall take all reasonable steps to ensure
17   that its posting is not altered, defaced, or covered by any other material. Within ninety
18   (90) days of the Effective Date, Defendant shall submit to the EEOC a statement
19   confirming the posting of the Notice of Consent Decree and Settlement. Defendant shall
20   permit a representative of EEOC to enter its premises for purposes of verifying
21   compliance with this Paragraph at any time during normal business hours.
22         B.     Training
23                1.     Training of All Non-Managerial Employees
24         Within one-hundred and twenty (120) days of the Effective Date of this Decree,
25   Defendant shall provide live and interactive training, lasting at least one (1) hour in
26   duration to all of Defendants’ non-management employees.
27         The training shall cover: (a) anti-discrimination and anti-retaliation laws under
28   Title VII and the Pregnancy Discrimination Act, (b) the supervisor/manager’s obligations

                                                   9
                                                                                18-cv-338-MMA (BLM)
1    and responsibilities under Title VII to its employees, including pregnant employees, (c)
2    Defendants’ policies and procedures regarding pregnancy-related issues, including the
3    pregnant employee’s right to work and to request accommodation, and (d) an employee’s
4    rights to employment upon return of a leave taken due to pregnancy, childbirth, and/or
5    related medical condition.
6          If an employee is unable to attend the scheduled training, Defendants shall provide
7    a separate video training within thirty (30) days of the training.
8          Once each year annually from the last training for the remaining term of the
9    Decree, Defendant shall provide live or video training covering the same topics to its
10   non-management employees.
11                2.     Training of Ownership and Supervisory / Managerial Employees
12         Within one hundred and twenty (120) days of the Effective Date of this Decree,
13   Defendant shall provide a live and interactive training to its owner(s), managers, and
14   supervisors. The training shall be at least two (2) hours in duration.
15         This training for the owners, managers, and supervisors shall cover: (a) anti-
16   discrimination and anti-retaliation laws under Title VII and the Pregnancy Discrimination
17   Act, (b) the supervisor/manager’s obligations and responsibilities under Title VII to its
18   employees, including pregnant employees, (c) Defendants’ policies and procedures
19   regarding pregnancy-related issues, including the pregnant employee’s right to work and
20   to request accommodation, and (d) and an employee’s rights to employment upon return
21   of a leave taken due to pregnancy, childbirth, and/or related medical condition.
22          The training for the owners, managers, and supervisors also should include how to
23   handle and investigate complaints of sex / pregnancy harassment and/or discrimination;
24   when the employer can ask for medical documentation from a pregnant employee,
25   whether the employer can change the work schedule / duties / positions of an employee
26   due to her pregnancy, how to handle a request for accommodation by a pregnant
27   employee, how to handle leave requests due to pregnancy, childbirth, and/or related
28

                                                   10
                                                                               18-cv-338-MMA (BLM)
1    medical condition; and what are the employee’s rights to continued employment upon
2    leave due to pregnancy, childbirth, and/or related medical condition.
3           If the owner, manager, or supervisor is unable to attend the scheduled training,
4    Defendant shall provide a separate video training within thirty (30) days of the scheduled
5    training.
6           Once each year annually from the last training for the remaining term of the
7    Decree, Defendant shall provide a live training covering the same topics to its owner(s),
8    managers, and supervisors.
9                    3.   EEO Trainer
10          The EEO training described in Section X.B. shall be conducted by a third-party
11   EEO trainer approved by the EEOC or by the EEOC through its customer specific
12   training program. No later than thirty (30) days before the scheduled training, Defendant
13   shall submit the name of the EEO trainer to the EEOC for approval or shall inform the
14   EEOC that Defendant requests training by the EEOC through its customer specific
15   training program. If the EEOC does not approve the proposed trainer submitted by
16   Defendant, then the EEOC will provide Defendant with an EEO trainer to conduct the
17   training within fifteen days of Defendant’s submission of a trainer for approval.
18   Defendant shall bear all costs to retain the trainer to conduct the training as set forth in
19   this section.
20                   4.   Notice, Approval and Verification of Training
21          Defendant shall certify to EEOC in writing within five (5) business days after the
22   training has occurred that the training has taken place and that the required personnel
23   have attended. Such certification shall include: (i) the date, location, duration, and the
24   type of training (live or video); and (ii) a copy of the registry of attendance, which shall
25   include the name and position of each person in attendance. The certification also should
26   include the written training materials used, a description of the training provided, and the
27   identity or contact information of the trainer who conducted the training or who was
28   responsible for the video for the training.

                                                   11
                                                                                 18-cv-338-MMA (BLM)
1          The EEOC shall have the right to attend the trainings described in the Decree.
2    Thirty (30) days prior to any live, in-person training, Defendant shall provide written
3    notice to EEOC including the time, location, name, and contact information of the trainer.
4    The written notice shall be sent via U.S. Mail to the attention of Anna Y. Park, Regional
5    Attorney, U.S. Equal Employment Opportunity Commission, 255 East Temple Street, 4th
6    Floor, Los Angeles, California, 90012.
7          The EEOC shall have five (5) business days from the date of receipt of the
8    information described above to accept or reject the proposed trainer. In the event EEOC
9    does not approve Defendant’s designed trainer, the EEOC shall have five (5) business
10   days to identify an alternate trainer which Defendant shall accept for the training.
11         Defendant shall also provide EEOC with all copies of pamphlets, brochures,
12   outlines, or other written material(s) provided to the participants of the training
13   session(s).
14         C.      Record Keeping
15         Defendant shall establish a record-keeping procedure that provides for the
16   centralized tracking of discrimination complaints as well as the monitoring of such
17   complaints, include the identities of the parties involved, the action taken in response to
18   the complaint, and the nature of the complaint. The records to be maintained shall
19   include all documents generated through the duration of the Decree in connection with
20   any complaint, any investigation into any complaint, and any resolution of any complaint.
21   Within ten (10) days of a request by the EEOC for records, Defendant shall produce such
22   records to the EEOC.
23         D.      Reporting
24                 1.    Initial Reports
25         Defendants shall provide the following initial reports to the EEOC:
26                       a.     Within fifteen (15) days of the Effective Date of this Decree,
27   Defendant shall provide to the EEOC the name and qualifications of an EEO Consultant,
28   who shall consult with Defendant in the drafting, reviewing, and/or revising Defendant’s

                                                   12
                                                                                18-cv-338-MMA (BLM)
1    policy and procedure against discrimination and retaliation, in compliance with Section
2    X.A.1.
3                        b.     Within sixty (60) days of the Effective Date of this Decree,
4    Defendant shall provide to the EEOC its policy and complaint procedure against
5    discrimination, including sex / pregnancy discrimination, and retaliation, in compliance
6    with Section X.B.1.b.
7                        c.     Within ninety (90) days of the Effective Date, Defendant shall
8    provide to the EEOC:
9                               1.    confirmation that Defendant has distributed its policy and
10   complaint against discrimination and retaliation to all employees, including all
11   supervisorial and managerial employees, in compliance with Section X.B.2.
12                              2.    confirmation that Defendant has posted its policy and
13   complaint procedure against discrimination and retaliation in compliance with Section
14   X.B.3.
15                              3.    confirmation that Defendant has posted Attachment B –
16   Notice of Consent Decree and Settlement at a location accessible to all employees, in
17   compliance with Section X.B.4.
18                       d.     Within one-hundred-and-twenty (120) days of the Effective
19   Date, Defendant shall provide to the EEOC certification that the required training has
20   been completed and attendance sheets signed by the attendees with their position / title
21   for the required training to be provided to all employees, owners, managers, and
22   supervisors, in compliance with Section X.B. If Defendant uses a third-party trainer
23   instead of a trainer from the EEOC, then Defendant shall produce to the EEOC the
24   curriculum vitae and contact information of the trainer and training materials used and/or
25   distributed to the attendee.
26                2.     Annual Reports
27
28

                                                  13
                                                                               18-cv-338-MMA (BLM)
1          No later than the annual anniversary date of the Effective Date of the Consent
2    Decree and two months before the expiration of the Consent Decree, Defendant shall
3    provide to the EEOC the following:
4                        a.     signed acknowledgment by any new employee, owner,
5    manager, and supervisor confirming receipt of Defendant’s policy against discrimination,
6    including pregnancy discrimination, for all employees hired since the initial report to the
7    EEOC;
8                        b.     the certification that the required trainings have been
9    completed in compliance with Section X.B.; and attendance sheets signed by the
10   attendees with their position / title. If Defendant uses a third-party trainer instead of a
11   trainer from the EEOC, then Defendant shall produce to the EEOC the curriculum vitae
12   and contact information of the trainer, training materials used and/or distributed to the
13   attendee.
14                       c.     verification that the Notice of Consent Decree continue to be
15   posted in a conspicuous place accessible to all employees;
16                       d.     a summary of any issues and/or complaint pertaining to the
17   pregnancy of each employee, and Defendant’s resolution of the issues or employee’s
18   complaints. The issues to be summarized include any request for accommodation by a
19   pregnant employee, and any change to the employee’s work schedule due to her
20   pregnancy. The summary should include the date of the issue / complaint, the identity of
21   the employee, the personal phone and address of the employee, a brief description of the
22   issue or complaint, and Defendant’s resolution of the issue or complaint;
23                       e.     the status of Defendants’ compliance with all the terms of the
24   Consent Decree; and
25                       f.     any revision of Defendant’s policies and procedures regarding
26   pregnancy-related discrimination and issues since the last report; and the production of all
27   revisions;
28

                                                   14
                                                                                 18-cv-338-MMA (BLM)
1            In the event the EEOC requires additional documentation after reviewing a
2    tracking summary as described in this section, Defendant shall produce all the underlying
3    documents and communications relating to the issue relating to the employee’s
4    pregnancy within ten (10) days of the EEOC’s request for such documents.
5              XI.     COSTS OF ADMINISTRATION AND IMPLEMENTATION
6                                      OF CONSENT DECREE
7            Defendant shall bear all costs associated with its administration and
8    implementation of its obligations under this Decree, including but not limited to the
9    distribution of the settlement money.
10                             XII. COSTS AND ATTORNEYS’ FEES
11           Each party shall bear its own costs of suit and attorneys’ fees.
12                             XIII. MISCELLANEOUS PROVISIONS
13           A.      During the term of this Consent Decree, Defendant shall provide any
14   potential successor-in-interest with a copy of this Consent Decree within a reasonable
15   time of not less than thirty (30) days prior to the execution of any agreement for
16   acquisition or assumption of control of any or all of Defendant’s facilities, or any other
17   material change in corporate structure, and shall simultaneously inform the EEOC of
18   same.
19           B.      During the term of this Consent Decree, Defendant and its successors shall
20   assure that each of their officers, managers, and supervisors is aware of any term(s) of
21   this Decree which may be related to his/her job duties.
22           C.      Unless otherwise stated, all notices, reports and correspondence required
23   under this Decree shall be delivered to the attention of the Regional Attorney, Anna Y.
24   Park, U.S. Equal Employment Opportunity Commission, Los Angeles District Office,
25   255 E. Temple St., 4th Fl., Los Angeles, CA 90012.
26           D.      The parties agree to entry of this Decree and judgment subject to final
27   approval by the Court.
28   ///

                                                    15
                                                                                 18-cv-338-MMA (BLM)
1                                             ORDER
2          The Court hereby finds that compliance with all provisions of the foregoing Decree
3    is fair and adequate. The Court hereby retains jurisdiction for the term of the foregoing
4    Consent Decree, and the provisions thereof are hereby approved. Upon entry of the
5    consent decree and order, the Clerk of Court is instructed to close the case.
6          IT IS SO ORDERED.
7
8    Dated: January 2, 2020
9                                                  _____________________________
10                                                 Hon. Michael M. Anello
11                                                 United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  16
                                                                               18-cv-338-MMA (BLM)
